Case 3:18-cv-00355-DB Document1-1 Filed 11/19/18 Page 1 of 11

EXHIBIT A
 

*

Case 3:18-cv-00355-DB Document1-1 Filed 11/19/18 Page 2 of 11

El Paso County - 327th District Court * Filed 10/15/2018 9:13 AM ~

Norma Favela Barceleau
District Clerk

El Paso County
2018DCV3840

In THE JUDICIAL DISTRICT COURT
County Court AT LAw NUMBER
EL Paso County, TEXAS

Mary YUENGEL, §

goo

enmee §— rete be
PLAINTIFF, §

, &§
vs. aia § Cause No.:

G4S Secure So.utions (USA) INc:—3-——~ 84

§
§

DEFENDANT. §

 

PLAINTIFE’S ORIGINAL PETITION

 

To THE HONORABLE JUDGE OF THIS CouRT:
Comes Now, Mary YUuENGEL, PLaintiFF, by and through her attorney of record, John P.
Valdez of Davie & Valdez, P.C., and files Plaintiff's Original Complaint, and for cause of action

would show the Court as follows:

Discovery CONTROL PLAN

“1. Discovery will be conducted under Level III of Rule §190.4 of the Texas RuLes OF Civit

PROCEDURE.

 

PLatntiFF's ORIGINAL COMPLAINT
Pace | oF 6
 

Case 3:18-cv-00355-DB Document1-1 Filed 11/19/18 Page 3 of 11

PaRTIES TO THIS ACTION
2. Plaintiff is an individual that resides in El Paso County, Texas.
3. Defendant G4S Secure Solutions (USA) Inc., is a Florida corporation doing regular and

systematic business in the State of Texas. Said defendant may be served with process by serving
its registered agent: Prentice Hall Corp. System at 211 E. 7th Street, Suite 620, Austin, Texas
78701.

JURISDICTION AND VENUE
4. Venue is proper in El Paso County, Texas because the incident made the subject matter of
this lawsuit occurred in El Paso County, Texas.

Facts

5. Plaintiff began working for Defendant on or around January of 2016 as a security officer.
Plaintiff is a 57 year-old female. At al! relevant times, Defendant was a subscriber of the Texas
Workers’ Compensation system and was a covered employer under Chapter 21 of the Texas
Labor Code.
6. Plaintiff suffered an on-the-job injury while working for Defendant and reported the
injury to Defendant. As a result of the injury Plaintiff sought workers’ compensation benefits in
the form of medical treatment, which she received. Plaintiff was released with restrictions. As a

result of the on-the-job injury, Defendant began to treat Plaintiff differently and exhibited a

 

PLAINTIFF'S ORIGINAL COMPLAINT
PaGE 2 oF 6

 
 

Case 3:18-cv-00355-DB Document1-1 Filed 11/19/18 Page 4 of 11

negative attitude toward her. In addition, Arliss Rhodes, Plaintiff's supervisor, told Plaintiff that
he was in trouble with his superiors because of Plaintiff's workers’ compensation claim.
7, On or around November 22, 2016, Plaintiff's co-worker Officer Dwayne Grey, who is a
younger male, was to take Plaintiffs place at the end of her shift. Plaintiff could smell alcohol on
Officer Grey, so she reported this to her supervisor, Arlis Rhodes, the next day.
8. On December 15, 2016, Arlis Rhodes arrived at the Chase Tower at 201 East Main Drive
in El Paso, Texas to speak with Plaintiff about Officer Dwayne Grey. Plaintiff was presented
with a write up stating that she did not report Officer Grey soon enough. Plaintiff refused to sign
the write up. No know reprimand or disciplinary action was given to Officer Dwayne Grey.
9. Plaintiff was terminated on December 29, 2016. After her termination, Plaintiffs position
was filled by a male that is younger than her.

Cause OF ACTION
9. Plaintiff brings this lawsuit against Defendant for age, sex, and disability discrimination
and retaliation under Chapter 21 of the Texas Labor Code and Tex. Lab. Code §451. More than
180 days prior to the filing of this lawsuit Plaintiff timely filed a complaint with the Texas
Workforce Commission, Civil Rights Division. All conditions precedent to the filing of this
lawsuit have been met.

EQUITABLE RELIEF
10. Plaintiff further seeks equitable relief in that Defendant be enjoined from engaging in

unlawful practices and continuing other unlawful practices in the future.

 

Pvatntie's ORIGINAL ComPLaINT
Pace 3 oF 6
 

Case 3:18-cv-00355-DB Document 1-1 Filed 11/19/18 Page 5 of 11.

DAMAGES
Il. As a result of the wrongful termination of Plaintiff as described above, Plaintiff has

suffered and continues to suffer from the following:

a. Lost wages and loss of wage earning capacity, past and future;
b. Mental anguish, past and future; and
c. Other damages.

12. The actions of Defendant were of the type and kind that should result in an award of
punitive damages against Defendant.
13. Plaintiff is entitled to an award of attorney fees.

14. | Claimant seeks monetary relief over $200,000.00, but not more than $1,000,000 and the
damages sought are within the jurisdictional limits of this court.
Jury REouest
15. Plaintiff requests a Trial by Jury on all issues as set forth herein.
REouEsts FoR DISCLOSURE |
16. Pursuant to TEXAS RULES OF CIVIL PROCEDURE, you are requested to disclose the
information set out within §194.2, subsections (A) through (L) within 51 days of service of this

Complaint.

 

PLAINTIFF'S ORIGINAL COMPLAINT
Pace 4 oF 6
 

Case 3:18-cv-00355-DB Document1-1 Filed 11/19/18 Page 6 of 11

17. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that Defendant be cited to

appear and answer and that on final trial judgment be entered against Defendant for all relief

requested as follows:

a.

Judgment against Defendant for actual damages in an amount that is within the

jurisdictional limits of this Court.

b.
c.
d.

e.

f.

Pre and post-judgment interest, as described by law, until paid;
Costs of suit;

Attorney fees;

Punitive damages; and

Such other and further relief, general and special, at law or at equity, to which

Plaintiff may be justly entitled.

Respectfully submitted,

Davie & VALDEz P.C.
1801 N. Stanton
El Paso, Texas 79902
(915) 838-1100

By: john Valdes

JOHN P. VALDEZ
State Bar No. 24047021
john@davievaldez.com

 

PLAINTIFF'S ORIGINAL COMPLAINT

Pace 5 oF 6
 

Case 3:18-cv-00355-DB Document1-1 Filed 11/19/18 Page 7 of 11

 

 

PLaintiFF's ORIGINAL COMPLAINT
Pace 6 oF 6
tee PAID
91

oF

ft

As .
"99°18 *
GNT

cl

MO

$6
R2804E1 06546-01

E

7S?

R

78702

ut

:1000

 

yunrees fares
ros

ie

Casq{3:48-cv-00355-DB Document 1-1 Filed.11/19/18 Page 8 of 11

   

celdetuandtactettestineetli aaah axe :
NS a a Le mag Ie

~ se
s# 8;

OR 6 cusantay
O77 UNC EUS WL TICE yang9ge NU ALT
Waish> dade) THY] SUNY, NYY or

7

tad

 

qI2D BESP OOOO OThO Toe

|
; | #
3 | : | | : SZ66Z Sexal ‘OseY [J
2 | be ug AemaUOS.1Zeg4—__-

I ~ ET

oe Sth WAYAS S$3904 30.uAd

Be eB 8§ SSRI0NG OIG UND Ly
s | ON EEA _ 3
Ss tes aaa . | 9 u oe = = = oe ane 5 “AN

 
Case 3:18-cv-00355-DB Document 1-1 Filed 11/19/18 Page 9 of 11

 

El Paso County - 327th District Court CIVIL CASE INFORMATION SHEET Filed 10/15/2018 9:13 AM
Norma Favela Barceleau
CAUSE NUMBER (FOR CLERK USE ONLY): COURT (FOR CLERK USE ONLY): District Clerk
. El Paso County
Mary Y lv. G4SS Solut USA) Inc.
STYLED ary Yuengel v ecure Solutions ( ) Inc 2648DCV3840

 

(e.g., John Smith v, All American Insurance Co; In re Mary Ann Jones; In the Matter of the Estate of George Jackson)
A civil case information sheet must be completed and submitted when an original petition or application is filed to initiate a new civil, family law, probate, or mental
health case or when a post-judgment petition for modification or motion for enforcement is filed in a family law case, The information should be the best available at

the time of filing.

 

 

 

 

 

 

 

 

 

 

 

 

1. Contact information for person completing case information sheet: Names of parties In case: Person or entity completing sheet Is:
LJAttorney for Plaintiff/Petitioner
Name: Email: Plaintiff(s)/Petitioner(s): Pre Se Plaintift/Petitioner
LITitle IV-D Agency
John P. Valdez john@davievaldez.com Mary Yuengel CJother:
Address: Telephone:
Additional Parties in Child Support Case:
1801 N. Stanton 915-838-1100
Defendant(s)/Respondent(s): Custodial Parent:
City/State/Zip: Fax: :
G48 Secure Solutions (USA) Inc
El Paso, Texas 79902 Non-Custodial Parent:
Signature: State Bar No:

Presumed Father:

 

 

 

Quota PValdleg es

‘2. Indicate case type, or identify the most important issue in the case (select only I):

{Altach additional page as necessary to list all parties]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Civil Family Law
Post-judgment Actions
Contract Injury or Damage Real Property Marriage Relationship (non-Title IV-D)
Debt/Contract LJAssault/Battery (Eminent Domain/ LJAnnulment CJEnforcement
CL) Consumer/DTPA Construction Condemnation (Declare Marriage Void L)Modification—Custody
(1Debt/Contract CDefamation CPartition Divorce CModification—Other
(]Fraud/Misrepresentation Malpractice L1Quiet Title CJWith Children Title IV-D
(Other Debt/Contract: CAccounting LTrespass to Try Title CINo Children CJEnforcement/Modification
(Legal (JOther Property: LJPatemity
Foreclosure C)Medical CReciprocals (UIFSA)
(Home Equity—Expedited LJOther Professional Support Order
(Other Foreclosure Liability:
(Franchise Related to Criminal
LInsurance C)Motor Vehicle Accident Matters Other Family Law Parent-Child Relationship |
OOLandlord/Tenant LPremises LJExpunetion (Enforce Foreign LJAdoption/Adoption with
(JNon-Competition Product Liability [Judgment Nisi Judgment Termination
(Partnership LAsbestos/Silica LINon-Disclosure (Habeas Corpus LIChild Protection
Cother Contract: CJOther Product Liability OSeizure/Forfeiture [_JName Change O1child Support
List Product: Cwrit of Habeas Corpus— [Protective Order L1Custody or Visitation
Pre-indictment (JRemoval of Disabilities LJGestational Parenting
CJother Injury or Damage: (Other: of Minority C1Grandparent Access
Cother: (_]Parentage/Paternity
CITermination of Parental
arr Rights
— Employment ——— Other Civil — (Other Parent-Child:
CDiscrimination LDJAdministrative Appeal ClLawyer Discipline
(Retaliation CAntitrust/Unfair LPerpetuate Testimony
(Termination Competition LSecurities/Stock
C] Workers’ Compensation (1Code Violations LHTortious Interference
(Other Employment: (Foreign Judgment COther:
(intellectual Property
Tax Probate & Mental Health
OTax Appraisal Probate/Wills/Intestate Administration (_JGuardianship—Ad ult
LTax Delinquency (JDependent Administration (QGuardianship—Minor
(Other Tax CJIndependent Administration OMental Health
LJother Estate Proceedings Cother:
3. Indicate procedure or remedy, If applicable (may select more than 1):
LJAppeal from Municipal or Justice Court LJDeclaratory Judgment (_]Prejudgment Remedy
LJArbitration-related [1Garnishment LProtective Order
DAttachment LJInterpleader LReceiver
LIBill of Review C]License C1Sequestration
CCertiorari (JMandamus (Temporary Restraining Order/Injunction
(Class Action (1Post-judgment (Turnover

 

 

 

4, Indicate damages sought (do not select if it is a family law case):
[Less than $100,000, including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees
C1Less than $100,000 and non-monetary relief
LOver $100, 000 but not more than $200,000
QxOver $200,000 but not more than $1,000,000
L1Over $1,000,000

 

 

 

 

Rev 2/13
 

Case 3:18-cv-00355-DB Document 1-1 Filed 11/19/18 Page 10 of 11

THE STATE OF TEXAS

NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you, or your attorney, do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you."

TO: G4S Secure Solutions (USA) Inc., who may be served with process by serving its registered agent, Prentice Hall
Corp. System at, 2211 E. 7" Street, Suite 620, Austin, TX 78701

Greetings:

You are hereby commanded to appear by filing a witten answer to the Plaintiff's Original Petition at or before ten
o'clock A.M. of the Monday next after the expiration of twenty days'after :thé-date of service of this citation before the
Honorable 327" Judicial District Court, El Paso County, Texas, ‘atthe’ Gourt Hause of said County in EI Paso, Texas.

Said Plaintiffs Petition.was filed in said gout on this: thé'15t4 day-of Octobér, 2 2018, by Attorney at Law, JOHN P.

=a

VALDEZ, 1801 N. STANTON, EL PASO, TX 79902 in this case numbered 2018DCV3840 on the docket of said court, and

styled:

Mary Yuengel
vs
G4S Secure Solutions (USA) Inc.

The nature of Plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's Original Petition
accompanying this citation and made a part hereof,

The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at E! Paso, Texas, on this the 18‘ day of October, 2018.

Attest) NORMA FAVELA BARCELEAU, District Clerk, El Paso County, Texas.

CLERK OF THE COURT
NORMA FAVELA BARCELEAU , <I, L
District Clerk i , Deputy
El Paso County Courthouse eee V. Aguilar
500 El beso taiemer Oo, 108 CERTIFICATE OF DELIVERY BY MAIL
ATTACH
RETURN RECEIPTS
WITH
ADDRESSEE'S SIGNATUR
Rule 106 (a) (2) the citation shall be se V :
mailing to the defendant by Certified Ma\fve
receipt requested, a true copy of the citafign
Sec. 17.027 Rules of Civil Practice and
Remedies Code if not prepared by Clerk of

   
 
    
 

  

elivery restricted to addressee only, return receipt
requested, a true copy of this citation with a copy of

 

 

 

 

Court.
On. ¢ the Plaintiffs Original Petition attached thereto.
“NAME OF PREPARER TITLE 19
ae any, De ; S
ESS EN
EL PASO TexAs "19925 CESS OtRV
CITY STATE ZIP
 

Case 3:18-cv-00355-DB Document 1-1 Filed 11/19/18 Page 11 of 11

RETURN OF SERVICE

Delivery was completed on , delivered to
as evidence by Domestic Return Receipt PS Form 3811

 

 

attached hereto.
The described documents were not delivered to the named recipient. The certified mail envelope was returned

undelivered marked
This forwarding address was provided:

 

 

oe

 

 

dren pf.

“3 th hs sting ta np
EET a oe * ii : “ suyT wonBle Paso County, Texas
“yw 7 os ay ; , By =
JAB! Dae Deputy District’ Clerk
OR
Name of Authorized Person
By:

 

VERIFICATION BY AUTHORIZED PERSON

State of Texas
County of El Paso

Before me, a notary public, on this day personally appeared , Known to me to be the person
whose name is subscribed to the foregoing Return of Service, and being by me first duly sworn, declared, “I am

disinterested party qualified to make an oath of that fact and statements contained in the Return of Service and true and
correct." fe nN Stes x,
on , . phe a +3 cs ~ “gy 3

‘ “ “" 1

bX | ‘ LQ } =| ' Subscribed and sworn to be on this day
. ee “ ye Ny a x " i of

 

 

Notary Public, State of
. My commiission expires::

 

 
